 


113 HRES 383 EH: Expressing the condolences of the House on the death of the Honorable Thomas S. Foley, former Member of the House for 15 terms and Speaker of the House of Representatives for the One Hundred First, One Hundred Second and One Hundred Third Congresses.
U.S. House of Representatives
2013-10-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV 
113th CONGRESS 
1st Session 
H. RES. 383 
In the House of Representatives, U. S.,

October 22, 2013
 
RESOLUTION 
Expressing the condolences of the House on the death of the Honorable Thomas S. Foley, former Member of the House for 15 terms and Speaker of the House of Representatives for the One Hundred First, One Hundred Second and One Hundred Third Congresses. 
 
 
That the House has learned with profound sorrow of the death of the Honorable Thomas S. Foley, former Member of the House for 15 terms and Speaker of the House of Representatives for the One Hundred First, One Hundred Second and One Hundred Third Congresses. 
That in the death of the Honorable Thomas S. Foley the United States and the State of Washington have lost a valued and eminent public servant and citizen. 
That the Clerk communicate these resolutions to the Senate and transmit a copy thereof to the family of the deceased. 
That when the House adjourns today, it adjourn as a further mark of respect to the memory of the deceased. 
 
Karen L. Haas,Clerk.
